PER CURIAM
The Appellees-Cross-Appellants, the Town of Hyde Park and the Planning Board of Hyde Park (collectively the *64“Town”), filed a motion for a bill of costs related to the appeal of the district court’s decision granting summary judgment in the Town’s favor. The Appellants-Cross-Appellees, Arnold Cohen, Frederick Cohen, and Carole Horowitz, filed a motion for a bill of costs related to the appeal of the order of sanctions against the Town. The Court of Appeals affirmed the district court’s grant of summary judgment and its adoption of the order of sanctions. DLC Management Corp. v. Town of Hyde Park, 163 F.3d 124 (2d Cir.1998).
Rule 39 of the Federal Rules of Appellate Procedure provides that if a judgment is affirmed, costs shall be taxed against the appellant unless otherwise ordered. Pursuant to this rule, the Court of Appeals has wide discretion in the taxation of costs. Square Construction, Co. v. Washington Metropolitan Area Transit Authority, 800 F.2d 1256, 1266 (4th Cir.1986).
In this instance, the Court of Appeals denies both motions for a bill of costs. The Appellees-Cross-Appellants’ motion is denied for the reasons articulated in Judge Brieant’s decision of April 6,1999, vacating the award of trial costs for the Town. DLC Management Corp. v. Town of Hyde Park, 45 F.Supp.2d 314 (S.D.N.Y.1999). The Appellants-Cross-Appellees’ motion is denied because they failed to prevail on the main issue of the appeal.
SO ORDERED.